Citation Nr: 0527891	
Decision Date: 10/17/05    Archive Date: 11/01/05

DOCKET NO.  03-21 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 70 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from May 1970 to January 
1972.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Buffalo, New York, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran is seeking an increased evaluation for his 
service connected PTSD.  It is noted that his most recent VA 
compensation examination was in November 2001 at which time 
an opinion was rendered by the VA examiner that the veteran's 
level of occupational function was severely limited, with a 
Global Assessment of Functioning (GAF) score of 48 being 
assigned.  VA outpatient treatment records, dated in April 
and May 2003, show that the veteran is not taking medication 
or being otherwise managed for his PTSD symptoms, but that 
the symptoms seem to have resolved on their own.  Where there 
is a wide diversity of medical opinion, an additional 
examination should be performed.  Cousino v. Derwinski, 1 
Vet. App. 536 (1991).  

Under these circumstances, the case is remanded for the 
following:

1.  The veteran should be afforded a VA 
psychiatric examination for the purpose 
of ascertaining the severity of his 
service-connected PTSD.  All necessary 
special studies or tests are to be 
accomplished.  The claims files should be 
made available to the examiner for review 
in connection with the examination.  If 
possible, a GAF score attributable solely 
to the PTSD should be assigned.  The 
examiner is then requested to offer an 
opinion as to whether and to what degree 
the veteran's PTSD renders him incapable 
of obtaining and maintaining gainful 
employment.  For any psychiatric 
disorder(s) other than PTSD that are 
identified, the examiner should state 
what, if any, additional disability is 
associated with those disabilities.  All 
opinions should be supported by a written 
rationale, and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.

2.  Thereafter, the RO should 
readjudicate the issues on appeal.  If 
the determination remains unfavorable to 
the veteran, he should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
veteran should be given an opportunity to 
respond to the SSOC prior to returning 
the case to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


